internal_revenue_service department of the treasury index number dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-108121-99 date date distributing state x shareholder shareholder y ss controlled this letter responds to your request dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date april date date date date date and date the information submitted for consideration is summarized below the rulings contained in this letter are based upon information and plr108121-99 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination distributing is a closely held state x corporation engaged in the rental real_estate business it is a cash_method taxpayer filing its returns on a calendar_year distributing has one class of common_stock outstanding shareholder and shareholder each own y percent of the outstanding distributing stock financial information has been received indicating that distributing’s business had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the rental real_estate business holds a number of residential and commercial rental properties in addition it holds unimproved multifamily residential properties distributing employees are actively engaged in the following regular business activities advertising for tenants speaking with potential tenants showing properties to potential tenants collecting rent cleaning and maintaining common areas receiving calls from tenants for repairs paying utility insurance and tax bills and when necessary evicting tenants including serving notices and processing through the courts with respect to one property in addition to the above activities distributing employees regularly clean and stock the unit in addition distributing employees are periodically engaged in making major repairs including renovations the work required for these repairs is either personally performed by distributing employees or contracted for by distributing employees significant disagreements have developed between shareholder and shareholder concerning management and business objectives of distributing the shareholders differ on issues of repair and maintenance of the properties alternatives for development of properties employment of additional personnel marketing and mortgaging of assets to obtain financing for development and acquisitions accordingly the shareholders have adopted a plan_of_reorganization to go their separate ways which will consist of the following steps the proposed transaction i ii distributing will form controlled a state x corporation as a wholly owned subsidiary by transferring certain of its residential and commercial properties and certain of its undeveloped properties to controlled solely in exchange for ss shares of controlled common_stock distributing will distribute all of its controlled stock to shareholder in exchange for all of shareholder 2's distributing stock in the month period immediately following the proposed transaction plr108121-99 distributing and controlled will be actively engaged in all the above mentioned rental real_estate business activities with respect to properties held respectively by the two corporations distributing also plans to build a small apartment building on one property controlled also plans to substantially renovate one commercial rental property and build rental units on several unimproved multifamily residential properties or sell the properties and purchase improved rental properties with the proceeds distributing has made the following representations concerning the proposed transaction a controlled will not be indebted to distributing after the distribution of the controlled stock b c d e f g the fair_market_value of the controlled stock and the other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation no part of the consideration to be distributed by distributing will be received by a security holder the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business or businesses the distribution of the stock of controlled is carried out for the following corporate purpose to allow the rental real_estate businesses to prosper by allowing shareholder and shareholder to separately operate and manage their own business thus ending their current deadlock with respect to business decisions the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose h there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction plr108121-99 i j k l there is no plan or intention by either distributing or controlled directly or indirectly to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock o payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and the representations made we rule as follows concerning the proposed transaction the transfer by distributing to controlled of a portion of the assets of the rental real_estate business solely in exchange for all of the shares of controlled stock followed by the distribution of the controlled stock in exchange for all of the distributing stock owned by stockholder will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 plr108121-99 no gain_or_loss will recognized by distributing upon the transfer of assets subject_to liabilities if any to controlled in exchange for shares of controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of assets from distributing in exchange for the shares of controlled stock sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the shares of controlled to shareholder in exchange for all of shareholder 2’s distributing stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder on the receipt of controlled stock in exchange for all of shareholder 2’s distributing stock sec_355 the basis of the controlled stock received by shareholder will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock exchanged therefor provided that such stock is being held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr108121-99 a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer assistant chief_counsel corporate sincerely yours by branch mark s jennings senior technician reviewer
